Mr. Justice Van Orsdkl
delivered tlie opinion of the Court:
llelator bases his right to reinstatement upon the failure, of respondent Secretary of the Interior to comply with the provisions of sec. 6 of the. Act of Congress of August 24, 1912 (37 Stat. at L. 555, chap. 389, Comp. Stat. 1916, sec. 3287), which, among other things, provides:. “That no person in the classified civil service of the United States shall be removed therefrom except for such cause as will promote tlio efficiency of said service and for reasons given in writing, and the person whose removal, is sought shall have notice of the same and of any charges preferred against him, and be furnished with a copy thereof, and also be allowed a reasonable time for personally answering the same in writing; and affidavits in support thereof; but no examination of witnesses nor any trial or hearing shall be required except in tbe discretion of the officer making the removal.”
The appeal can be disposed of without reference to the status of relator under the Civil Service Act. While it is true that mandamus is a statutory proceeding, and no longer regarded as a prerogative writ, it “is an extraordinary remedial process which is awarded, not as a matter of right,' but in the exercise of a sound judicial discretion. "x‘ ‘x‘ Although classed as a legal remedy, its issuance is largely controlled by equitable principles. Duncan Townsite, Co. v. Lane (U. S. Adv. Ops. 1917-18, p, 83) 245 U. S. 308, 62 L. ed. — , 38 Sup. Ct. Rep. 99. It follows, therefore, that the court to which the application is made, in the exercise of sound judicial discretion, will not necessarily be governed by the letter oí the Statute of Limitations in granting or refusing the writ. People ex rel. Mil*339lard v. Chapin, 104 N. Y. 96, 102, 10 N. E. 141; State ex rel. Gruber v. Knight, 31 S. C. 81, 84, 9 S. E. 692.
In applying for relief, relator offers no excuse for bis long delay. lie was removed under circumstances which conclusively precluded any reasonable expectation of restoration. True, he avers that “from the time of his unlawful removal from said position as aforesaid, relator has made every reasonable effort- to have his rights in the premises accorded him, and to be restored to the office of superintendent- as aforesaid, but without avail. By and through his attorneys, relator has formally requested of said defendant that he restore him, the said relator, to the office; of superintendent, as aforesaid, but said defendant declined and refused and still refuses to comply with such request.” Not only is this averment denied in the return, but it fails to show that relator was deterred from-applying to the court by any action of respondent which reasonably could have led him to believe that his request for restoration to the office; would he; granted.
On the1 other, hanel, his successor qualified, and for almost two years pen-formed the; duties of the office and drew the salary and allowance's appropriated by Congress, while relator sat by inactive1, except to protest and transmit his bills for salary to the Secretary. It is reasonable to assume that new conditions arose from time to time in conducting the park, calling for changes of policy in its superintendence, to the extent possibly of requiring that the; officer in charge possess elilferent and additional qualilieations than formerly had been exacted, all of which suggests the necessity of promptness in challenging the action e)f the; Secretary. The administration of the affairs of the government are of too vital importance to flu; public to be interrupted by the application of extraordinary remedies to assuage the protracted grievances of an official who may have been discharged without a technical compliance with the rulos of procedure authorizing his dismissal from office. If a discharged official were reinstated under the circumstances of this case, it might result in his immediate discharge; by the men; filing of reasons in writing upon which he would not even be entitled to a hearing. Hence, long delayed action could only be *340accounted for on the theory that it would enable a deposed official to accumulate a large salary account for services which he had not performed. Under such circumstances, every rule of public policy demands promptness in asserting claims for relief.
We think relator’s complaint comes too late. The rule as to laches -where one seeks restoration to office through the agency of mandamus is well stated in People ex rel. Connolly v. Board of Education, 114 App. Div. 1, 99 N. Y. Supp. 739, as follows : “1 am of the opinion that the motion for a peremptory writ of mandamus should have been denied. A delay of nearly sixteen months in the absence of any explanation constitutes such laches on the part of the relator that lie was not entitled to the relief sought, even though he would have had a legal right to be reinstated had he promptly made liis application. In People ex rel. Young v. Collis, 6 App. Div. 467, 31 N. Y. Supp. 698, it ivas held, where an honorably discharged veteran claimed to have been improperly removed from his position, that he was guilty of laches, inasmuch as he had allowed more than four months to elapse before applying for a mandamus to compel his reinstatement. In People ex rel. Croft v. Keating, 49 App. Div. 123, 63 N. Y. Supp. 71, it ivas held that the failure of a veteran to institute a mandamus proceeding until nine months after his removal was fatal, unless satisfactorily explained. The Collis Case ivas cited with approval in People ex rel. Miller v. Sturgis, 82 App. Div. 580, 81 N. Y. Supp. 816, whore an order directing the issuance of a peremptory writ of mandamus 'to restore the relator to a position in the fire department was reversed upon the ground that the relator ivas guilty of laches; he having waited for a year and five months before instituting the proceeding, and no excuse being presented for the delay.”
The judgment is affirmed, with costs. Affirmed.
A motion for a writ of error to the Supreme Court of the United States was denied on February 10, 1918.
A writ of error was allowed by the Supreme Court of the United States on April 24, 1918.